UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8164


FREDERICK L. GOODMAN,

                Plaintiff - Appellant,

          v.

MARYLAND PAROLE COMMISSION; DAVID R. BLUMBERG, Chairman;
MICHAEL BLOUNT, Commissioner; MARTHA S. KLIMA, Parole
Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-01337-RDB)


Submitted:   March 11, 2010                 Decided:   March 31, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick L. Goodman, Appellant Pro Se.      Susan Howe Baron,
DEPARTMENT   OF   PUBLIC   SAFETY   AND CORRECTIONAL  SERVICES,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick        L.    Goodman       appeals     the   district     court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion to alter or amend the judgment.                          We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for     the    reasons     stated       by    the     district    court.

Goodman v. Maryland Parole Comm’n, No. 1:08-cv-01337-RDB (D. Md.

filed July 15, 2009, entered July 16, 2009; Nov. 12, 2009).                           We

take note that the use of victim impact statements in making a

determination     regarding         parole       and   the    Open    Parole    Hearing

policy did not violate the Ex Post Facto Clause or Goodman’s

right to due process.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the       court   and     argument     would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                             2